   Case 1:16-cr-00085-DHB-BKE Document 46 Filed 05/05/20 Page 1 of 3

                                                                             FiLEO
                                                                     U.S. DISTRICT COURT
                                                                        AUGUSTA DIV.
                      IN THE UNITED   STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA 20 HAY "5 PH 3= 19
                                  AUGUSTA DIVISION


UNITED STATES OF AMERICA                                            CLERK
                                            *
                                                                       SO.

     V.                                     *       CR 116-085
                                            *


MARTIN A. ANDERSON                          *




                                     ORDER




     On May 1, 2020, this Court received a letter from Defendant

Martin A. Anderson seeking to reduce his sentence because of his

concern for the COVID-19 pandemic.

     A sentencing court cannot modify a term of imprisonment once

it has been imposed except under three conditions, two of which

are inapplicable here.            See 18 U.S.C. § 3582(c).            However, one

exception      provides   a   mechanism to      shorten     a    sentence    known   as

"compassionate release."            This section provides:

     [T]he court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant's behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant's facility, whichever is earlier, may reduce
     the term of imprisonment .                 . . if it finds that
     extraordinary and compelling               reasons warrant such a
     reduction.


18 U.S.C. § 3582(c) (1) (A)(i).             Thus, when seeking compassionate

release   in    the    district    court,   a   defendant       must first file      an

administrative request with the Bureau of Prisons ("BOP") and then
      Case 1:16-cr-00085-DHB-BKE Document 46 Filed 05/05/20 Page 2 of 3



either exhaust administrative appeals or wait the passage of thirty

days from the defendant's unanswered request to the warden for

relief.    Here, Defendant has neither averred nor provided evidence

that he has complied with this process; his motion is therefore

premature.


        Moreover, the Court is constrained to follow the applicable

policy     statements         issued        by     the    United          States       Sentencing

Commission      in    consideration         of    compassionate           release.        See    18

U.S.C. § 3582(c)(1) (A).              The existing policy statement, U.S.S.G.

§     IBI.13,    provides          that    in     addition          to    the    existence       of

extraordinary         and    compelling          reasons,      the       defendant      must    not

present    a    danger       to    the     safety    of       any    other      person    or    the

community.       Application Note 1 lists three specific examples of

extraordinary and compelling reasons to consider reduction of a

defendant's sentence under § 3582(c)(1)(A): (1) medical condition;

(2) advanced age; and (3) family circumstances. Id. n.1(A)-(C).

Defendant       has   not    met    the    specific       criteria        for    any     of   these

categories.           The    application          note    also      provides       a    catch-all

category: "As determined by the Director of the Bureau of Prisons,

there     exists      in     the    defendant's          case       an    extraordinary         and

compelling       reason      other        than,    or    in     combination        with,"       the

aforementioned        three       categories.           Id.    n.l(D)      (emphasis      added).

The    Court    has    not    been    made       aware    that      the    BOP   Director       has


sanctioned Defendant's early release.                          In short, the Court must
   Case 1:16-cr-00085-DHB-BKE Document 46 Filed 05/05/20 Page 3 of 3



also deny Defendant's motion for compassionate release on the

merits   because   he   does   not   meet   the   specific   examples   of

extraordinary and compelling reasons and the Director of the BOP

has not determined that circumstances outside of these examples

exist to afford him relief.


       Upon the foregoing. Defendant Martin A. Anderson's motion for

reduction of sentence (doc. no. 45) is hereby DENIED.

       ORDER ENTERED at Augusta, Georgia, this       ^rr     day of May,

2020




                                        UNITED STATES   DISTRICT
